Title: To James Madison from David Parish, 11 January 1806 (Abstract)
From: Parish, David
To: Madison, James


                    § From David Parish. 11 January 1806, “Tontine Coffeehouse,” New York. “I have the honour of transmitting you herewith two letters which Mr. Monroe entrusted to my Care a few days before I left London.
                    “I sailed on the 18 Nov: from the Downs, when letters just received from Germany left but very little doubt indeed of the King of Prussias intention to join the coalesced powers against France.
                    “I hope to have the pleasure of paying my parsonal respects to you at Washington in the Course of a Month or two & of delivering a letter with which my friend General Lafayette has charged me for you.”
                 